Exhibit 10.2

FORM OF EXTENSION OF TERM

OF EMPLOYMENT PERIOD

MEMORANDUM

 

To:

 

 

From:

 

Patricia Smith Lawler,

EVP/Human Resources Division

Re:

  Extension of Employment Period

Date:

  March     , 2010

The Board of Directors of BankFinancial, F.S.B. (the “Bank”) and its Human
Resources Committee have completed their annual review of your Employment
Agreement with the Bank dated                     , and have determined to offer
to amend your Employment Agreement to extend the term of the “Employment Period”
as referenced in Section 2(a) of your Employment Agreement to             
                    .

If you are agreeable to amending your Employment Agreement to extend the term of
the Employment Period as provided above, please sign and date this document in
the space indicated below and return it to me by no later than
                    .

If you do not sign and return this document to me by such date, the term of your
Employment Period and the Anniversary Date applicable to your Employment
Agreement will remain unchanged.

 

Name:  

 

Signature:  

 

Date:  

 